DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3 of the response, filed 04/22/2022, with respect to the the rejection(s) of claims 1-2 and 5-6 under 35 U.S.C. § 102(a)(1) as being anticipated by Tamada et al (U.S. 2016/0215170)/ the rejection(s) of claims 1-2 and 5-6 under 35 U.S.C. § 102(a)(2) as being anticipated by Zhang (U.S. 10,792,785)/ the rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Tamada et al (U.S. 2016/0215170) in view of Boggs et al (US. 2010/0087065) (particularly the argument that Tamada/Zhang does not disclose a biocide as required in claim 1) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-2, 5-6 under 35 U.S.C 103 is made in view of Tamada et al (U.S. 2016/0215170) and newly cited secondary reference of Lan et al (US 2016/0096979) as set forth in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al (U.S. 2016/0215170) in view of Lan et al (US 2016/0096979)
     Tamada discloses a chemical mechanical polishing composition (page 2, para 0017), the composition consisting of, as initial components: water (page 7, para 0090, page 10, para 0120); an oxidizing agent comprises sodium periodate, potassium periodate/alkali metal periodate (page 3, para 0044, page 4, para 0046-0047) 
  colloidal silica abrasive particles comprising a nitrogen-containing compound (page 2, para 0028), which reads on colloidal silica abrasive particles comprising a nitrogen-containing compound and a net negative zeta potential since the applicants discloses that “More preferably, the colloidal silica abrasive particles comprising nitrogen-containing compounds have a permanent net negative zeta potential” on page 13 of the instant specification 
  a pH adjusting agent (page 5, para 0065)
   Tamada also discloses that a pH of the chemical mechanical polishing composition is preferably 7 or more (page 5, para 0064), which reads on wherein a pH of the chemical mechanical polishing composition is equal to or greater than 7
   Unlike the instant claimed invention as per claim 1, Tamada fails to specifically disclose a biocide
  Lan discloses a CMP composition includes a biocide (page 4, para 0098)
 Since Tamada discloses that the polishing composition including preservative and fungicide (page 7, para 0087-0088), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a biocide in Tamada’s polishing composition to deter, render harmless, or exert a controlling effect on any harmful organism by chemical or biological means as taught in Lan (page 4, para 0098)
   Regarding claim 2, the modified reference of Tamada would have disclosed that the oxidizing agent is in amounts of 0.001 mass%/wt% or greater (page 4, para 0049)
  Regarding claim 5, the modified reference of Tamada would have disclosed that the nitrogen-containing compound of the colloidal silica abrasive particles is an aminosilane (page 2, para 0028)
  Regarding claim 6, the modified reference of Tamada would have disclosed that the pH of the chemical mechanical polishing composition is preferably 10 or less (page 5, para 0064), which reads on the pH of the chemical mechanical polishing is 7-13

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713